Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

ANDREW ALTMAN *
7501 Trafalgar Circle
Suite 466 *
Hanover, Maryland 21076
*
-and_
* Case No.
BEST BUY WATERPROOFING, LLC
7501 Trafalgar Circle *
Suite 466
Hanover, Maryland 21076 *
Plaintiffs, *
v.
JOHN DOE *
Unidentified Internet User
On www.RipOffReport.com *
Defendants. *
if ~I: 'k 'k ~k * 'k * *!: * * * 'k

COMPLAINT AND DEMAND FOR JURY TRIAL

The Plaintiff, Andrew Altman, owner and operator of Best Buy Waterproofing, LLC, by
and through his attorneys A. Donald C. Discepolo, Brandon T. Wolven and Discepolo, LLP,
hereby sues the Defendant John Doe, an unidentified internet user on Www.RipOffReport.com,
and in support thereof states as follows:

Nature of Proceedings

This is an action at law and in equity brought forth as a result of a single unidentified
internet user Who published false and defamatory posts regarding the Plaintif`fs on
WWW.RipOftReport.com (“RipOff Report” hereinafter), an online bulletin board website used to
review companies anonymously. The Plaintiff has contacted RipOff Report to report the

defamatory content identifying the content to be untrue. Furthermore,'the Plaintit`f attempted to

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 2 of 11

post a “rebuttal” post on RipOff Report challenging the authentication of the content posted,
however, said rebuttal was quickly removed by the websites owner for unknown reasons. The
Plaintiff is hereby seeking to challenge and remove the false and defamatory content concerning
his business, as the Plaintiff continues to lose business as a direct and proximate result of the
unfavorable content

The most efficient way of dealing with the defamatory messages would be to obtain an
injunction against the bulletin board website operator, however, the operator of the bulletin board
site is immune from any law suit under the Communications Decency Act of 1996 on claims that
would hold them liable for information posted on their bulletin boards by third parties. See, e.g.,
Ben Ezra, Weinstein, and Co. v. Amerz`ca Onlz'ne, Inc, 206 F.3d 980, 984-86 (10th Cir. 2000); See
also, 42 U.S.C. §230. Therefore, the Plaintiff" s only remedy to protect his personal and
professional interests pertaining to Best Buy Waterproofing, LLC is to pursue individually the
person who posted and authored the defamatory post against him on RipOff Report. Because the
actual names and address of the Defendant is kept anonymous on RipOff Report and are not
disclosed to the public, the Plaintiff brings this lawsuit against the Defendant identified at this
juncture as a John Doe.

Because the operators of the bulletin board website, RipOff Report, are in possession of
information concerning the identity of the Defendant such as IP name/address and email addres,
the Plaintiff, by separate motion, will seek the Court’s authorization for leave to conduct early
disva from RipOff Report to obtain the identi§g`ng information and thereafter will amend
this Complaint to substitute the actual names of the Defendants.

Parties

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 3 of 11

1. The Plaintiff Andrew Altman is the owner and operator of Best Buy Waterproofing, LLC
located at 7501 Trafalgar Circle, Suite 466, Hanover, Maryland and is a resident of Anne
Arundel County, Maryland

2. Plaintiff Best Buy Waterproofing, LLC is a Maryland corporation with its principal place
of business located at 7501 Trafalgar Circle, Suite 466, Hanover, Maryland.

3. Upon information and belief, Defendant John Doe is an individual whose names and
address of residency are unknown, however, according to the RipOff Report post in question
there is information and belief that Defendant John Doe was located in Hanover, Maryland at the

time the post was made.
Jurisdietion and Venue

4. At all times relevant hereto the Plaintiff was a citizen of the State of Maryland.

5. At all times relevant hereto the Defendant John Doe Was acting as an anonymous internet
user of the bulletin board website “www.RipOffReport.com”, and his actual name, address and
location are currently unknown for the purposes of this case. According to the RipOff Report
post in question the Defendant John Doe was located in Hanover, Maryland at the time the post
was made indicating the cause of action took place within the State of Maryland, however, the
Report does not indicate whether this post Was published by an individual who resides and is
domiciled in Maryland, or whether the publisher is a representative of a corporation registered in
the State of Maryland. The Plaintiff will seek a motion for leave to conduct early discovery to
obtain the identity of the publisher through Xcentric Ventures, LLC user account information
anle address.

6. The Plaintiff in this matter is seeking damages in excess of $75,000.00. Subject matter

jurisdiction is proper pursuant to 28 U.S.C. §1332.

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 4 of 11

7 . The Defendants are subject to the personal jurisdiction of this Court under the Maryland
LOng-Arm Statute, Md. Code Ann., Cts. & Jud. Proc. §6-103(a)-(c) as a result of the occurrence
taking place in the State of Maryland through computer information and pro gram.

8. Pursuant to 28 U.S.C. §1391(a), venue is proper in the District of Maryland.

Factual Backg£ound

9. The Plaintiff, Andrew Altrnan, is the owner and operator of Best Buy Waterproofing,
LLC, a commercial and residential waterproofing company located in Columbia, Maryland that
provides constructional waterproofing services to horne and property foundations to prevent
future water damage to the property.

10. Xcentric Ventures, LLC d/b/a ‘Ww.mpOfR@on.wm”, is an online bulletin board
website specifically designed to provide a public forum platform for disgruntled consumers to
anonymously project their consumer experiences Once a post is made on RipOff Report, the
post becomes a permanent record and an exclusive licensed product of RipOff Report.

11. According to RipOff` Reports user agreement, the host website is not responsible for
vetting and/ or monitoring the truthfulness of user content posted. Moreover, each user, upon
creating an user account with RipOff Report, agrees to re&ain nom making false and defamatory
comments on the site. However, no monitoring or protection is provided to prevent false or
defamatory posts being published by anonymous users on this site.

12. On Saturday, May l9‘h, 2018, an anonymous RipOff Report user from Hanover,
Maryland posted a Complaint Review against Andrew Altman Best Buy Waterproofrng, LLC
(Report No. 1443771). The post stated:

“Andrew Altman should not have a hic [sic] lic [sz'c] in the [sic]

any state. During his time at mid atlantic he forged clients
documents on multiple occasions one causing his termination at

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 5 of 11

the company. He also does not follow DEP and EPA regulations
on mold or asbestos for his clients. His constent [sic] neglect for
health is scare and down right inmoral [sic]. Ipray that
conmsumers [sc'c] reach this report before it is to late dealing with
managers that handle buainess [sic] such as MR. Altrnan has. This
is not defamation in any way these are cold hard reality of duing
[sz'c] business with Mr. Altman. Please do your research before just
hiring anyone. I hope everyone has a blessed day.”

13. Despite this anonymous poster’s contention that the content in this post is not
defamatory, this post is in fact false, defamatory, and has proven damaging to the Plaintiffs’
professional and personal reputation

14. In response to this post, Plaintiff Andrew Altman, individually and on behalf of Best Buy

Waterproofing, LLC, posted a rebuttal post on Wednesday, June 20‘h, 2018, stating:

“This review is a complete fabrication and may have been
generated by my former employer in order to negatively impact my
business. ln addition to the poor grammar and misspelled words,
every fact in this review is incorrect except for the name of my
former ernployer. I have over 30 years of experience in the
basement waterprooHng industry with hundreds of satisfied
customers. Best Buy Waterproofing has consistently received 5-
star customer ratings on all the major customer review platforms,
including Google, Angie’s List and Home Advisor. There is a
reason for these high ratings: the quality of our work and our
commitment to meeting waterproofing needs of each customer. We
also have an A- rating from the Better Business Bureau. It is
indeed unfortunate when websites on the Internet allow
anonymous reviewers to post fictitious information about reliable,
professional businesses Who are performing at the highest level for
their customers. I Would invite readers of this review to check our
reviews and ratings on sites like Angie’s List, Home Advisor and
Google, and then compare us to our competitors (including my
former cmployer).”

15. Plaintiff Andrew Altman adamantly contends that the content of the anonymous user’s
post on RipOff Report is entirely false. Specifically, Defendant John Doe’s assertion that the

Plaintiff forged client documents While employed at Mid-Atlantic is blatantly false. The Plaintiff

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 6 of 11

has never forged client documents Furthermore, the Plaintiff was not terminated from his
employment at Mid-Atlantic as a result of forging client documents Additionally, Defendant
John Doe’s assertion that the Plaintiff fails to follow EPA and DEP regulations for mold and
asbestos is blatantly false. The Plaintiff denies ever failing to follow EPA and DEP regulations
for mold and asbestos. (See Attached Affidavit)

16. Despite posting said Rebuttal Post, Best Buy Waterproofing, LLC and Andrew Altman’s
reputation has been damaged as a direct result of the anonymous user’s defamatory post. To date,
Best Buy Waterproofing, LLC has lost three (3) new contracts with three (3) new clients as a
direct result of the false and defamatory post published on RipOff Report. The value of each
individual account lost as a result of the RipOff` Report post is estimated to be at a minimum

315,000.00 per accountl

COUNT I-
DEFAMATION/ LIBEL
(Plaintiffs Against Defendant)

17. The Plaintiffs incorporate by reference each and every allegation contained in this
Complaint as if fully set forth herein.

18. On May 19th, 2018, the Defendant John Doe published false statements regarding
Plaintiff Andrew Alttnan and Plaintiff Best Buy Waterproofing, LLC on an online bulletin board
website, “www.RipOffReport.com”, owned by Xcentric Ventures, LLC.

19. Neither Plaintiff Andrew Altman or Best Buy Waterproofing, LLC are public officials

20. The Defendant specifically stated ( in Report No. 1443771):

“Andrew Altman should not have a hic [.sic] lic [sic] in the [sic]
any state. During his time at mid atlantic he forged clients
documents on multiple occasions one causing his termination at
the company. He also does not follow DEP and EPA regulations

on mold or asbestos for his clients. His constent [sic] neglect for
health is scare and down right immoral [sr'c]. I pray that

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 7 of 11

conmsumers [sic] reach this report before it is to late dealing with
managers that handle buainess [sic] such as MR. Altman has. This
is not defamation in any way these are cold hard reality of duing
[sz'c] business with Mr. Altrnan. Please do your research before just
hiring anyone. I hope everyone has a blessed day.”

21 . The Defendant posted this false content with the intent of public scom, hatred, contempt
and/or ridicule against the Plaintiff`s, and thereby discouraging others in the community from
having a good opinion of, or associating with either Plaintiff Andrew Altman or his company,
Best Buy Waterproofing, The Defendant is legally at fault in making the false statement

22. As a direct and proximate result of the Defendant’s statement, the Plaintiff Andrew
Altrnan’s personal and professional reputation has been darnaged. Moreover, as a direct and
proximate result of the Defendant’s statements, to date the Plaintiff lost three (3) home
waterproofing contracts (valued at a minimum $15,000.00 per contract).

23. As a direct and proximate result of the Defendant’s statement, the Plaintiff Best Buy
Waterproofing, LLC’s reputation has been damaged Moreover, as a direct and proximate result
of the Defendant’s statements, to date the Plaintiff lost three (3) home waterproofing contracts
(valued at a minimum $15,000.00 per contract).

24. WHEREFORE, Plaintiffs demand judgment against the Defendant John Doe in an

amount in excess of $75,000.00 in compensatory and punitive damages.

COUNT II
DEFAMATION- INJURIOUS FALSEHOOL AND
DISPARAGEMENT OF TITLE
(Plaintiffs Against Defendant)

25. The Plaintiffs incorporate by reference each and every allegation contained in this

Complaint as if fully set forth herein.

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 8 of 11

26. Plaintiff Andrew Altrnan is the owner and operator of Best Buy Waterproofing, LLC, a
Maryland corporation with its principal place of business located at 7501 Trafalgar Circle, Suite
466, Hanover, Maryland and is a resident of Anne Arundel County, Maryland.

27. On May 19“‘, 2018, the Defendant John Doe knowingly published false statements
regarding Plaintiff Andrew Altrnan and Plaintiff Best Buy Waterproofing, LLC on an online
bulletin board website, “www.RipOffReport.com”, owned by Xcentric Ventures, LLC,

28. The Defendant specifically stated ( in Report No. 1443 771):

“Andrew Altman should not have a hic [sic] lic [sic] in the [sz'c]
any state. During his time at mid atlantic he forged clients
documents on multiple occasions one causing his termination at
the company He also does not follow DEP and EPA regulations
on mold or asbestos for his clients. His constent [sic] neglect for
health is scare and down right inmoral [sic]. I pray that
conmsumers [sic] reach this report before it is to late dealing with
managers that handle buainess [sic] such as MR. Altrnan has. This
is not defamation in any way these are cold hard reality of duing
[sic] business with Mr. Altrnan. Please do your research before just
hiring anyone. I hope everyone has a blessed day.”

29. The Defendant knowingly made this false publication online for the public to see with the
intent and knowledge that anyone in the public who read the content, who may have wanted to
use Best Buy Waterproofing, LLC for home waterproofing services, may no longer desire to use
their services

30. The Defendant acted with malice and intent to harm Plaintiff Andrew Altrnan and
Plaintiff Best Buy Waterproofing, LLC when making these false statements about the Plaintiffs.

31. As a direct and proximate result of the Defendant’s statement, the Plaintiff Andrew
Altrnan’s personal and professional reputation has been damaged Moreover, as a direct and

proximate result of the Defendant’s statements, to date the Plaintiff lost three (3) home

waterproofing contracts (valued at a minimum $15,000.00 per contract).

Case 1:18-Cv-03814 Document 1 Filed 12/11/18 Page 9 of 11

32. As a direct and proximate result of the Defendant’s statement, the Plaintiff Best Buy
Waterproofing, LLC’s reputation has been damaged Moreover, as a direct and proximate result
of the Defendant’s statements, to date the Plaintiff lost three (3) horne waterproofing contracts
(valued at a minimum $15,000.00 per contract).

33. WHEREFORE, Plaintiffs demand judgment against the Defendants John Doe in an
amount in excess of $75,000.00 in compensatory and punitive damages.

COUNT l]I
lNVASION OF PRIVACY- FALSE LIG]E[T
(Plaintiffs Against Defendant)

34. The Plaintiffs incorporate by reference each and every allegation contained in this
Complaint as if fully set forth herein.

35. Plaintiff Andrew Altrnan is the owner and operator of Best Buy Waterproofing, LLC, a
Maryland corporation with its principal place of business located at 7501 Trafalgar Circle, Suite
466, Hanover, Maryland and is a resident of Anne Arundel County, Maryland

36. On May 19th, 2018, the Defendant John Doe knowingly published false statements
regarding Plaintiff Andrew Altrnan and Plaintiff Best Buy Waterproofing, LLC on an online
bulletin board website, “www.RipOffReport.com”, owned by Xcentric Ventures, LLC.

37. The Defendant specifically stated ( in Report No. 1443 771):

“Andrew Altrnan should not have a hic [sz`c] lic [sic] in the [sr'c]
any state. During his time at mid atlantic he forged clients
documents on multiple occasions one causing his termination at
the company. He also does not follow DEP and EPA regulations
on mold or asbestos for his clients. His constent [sr'c] neglect for
health is scare and down right inmoral [sic]. Ipray that
conmsumers [sic] reach this report before it is to late dealing with
managers that handle buainess [sz'c] such as MR. Altrnan has. This
is not defamation in any way these are cold hard reality of duing
[sz'c] business with Mr. Altrnan. Please do your research before just
hiring anyone. I hope everyone has a blessed day.”

Case 1:18-CV-03814 Document 1 Filed 12/11/18 Page 10 of 11

38. The Defendant knowingly made this false publication online for the public to see with the
intent and knowledge that anyone in the public who read the content, who may have wanted to
use Best Buy Waterproofing, LLC for horne waterproofing services, may no longer desire to use
their services

39. The Defendant improperly publicized facts about the Plaintiff`s which placed both
Plaintiffs in a false light by attributing to them characterizations and conduct that are false.

40. The Defendant knew that the facts publicized about the Plaintiffs were false, or printed
with a reckless disregard for the truth of those facts. The publication of these facts were highly
offensive to any reasonable person.

41. As a direct and proximate result of the Defendant’s statement, the Plaintiff Andrew
Alt:rnan’s personal and professional reputation has been damaged Moreover, as a direct and
proximate result of the Defendant’s statements, to date the Plaintiff lost three (3) horne
waterproofing contracts (valued at a minimum $15,000.00 per contract).

42. As a direct and proximate result of the Defendant’s statement, the Plaintiff Best Buy
Waterproofing, LLC’s reputation has been damaged Moreover, as a direct and proximate result
of the Defendant’s statements, to date the Plaintiff lost three (3) home waterproofing contracts
(valued at a minimum $15,000.00 per contract).

43. WHEREFORE, Plaintiffs demand judgment against the Defendants John Doe in an

amount in excess of $75,000.00 in compensatory and punitive damages.

Respectfiilly Submitted,

/s/ A Donald C Disc§polo
A Donald C. Discepolo, Esquire

don dis ololl .com

Brandon T. Wolven, Esquire
Brandon@discenololln.com

Case 1:18-CV-03814 Document 1 Filed 12/11/18 Page 11 of 11

DISCEPOLO LLP

8850 Columbia 100 Parkway
Suite 3 10

Columbia, Maryland 21045
(410)-296-0780

Demand for Ju§y Trial

The Plaintiff respectfully demands a jury trial in this matter.

/s/ A Donald C Disceoolo
A. Donald C. Discepolo

